DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 20, in the paper of 11/17/2021, is acknowledged.  Applicants' arguments filed on 11/17/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. Claims 20, 22, 26-31 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of the following species: Species Group 1: 1) E488Q mutation, Species Group 2: 4) EIF-4EBP1 and Species Group 3: 1) poly(A)-binding polypeptide,  in the paper of 9/20/2021, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22, 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 20, (claims 22, 26-31 dependent from) is indefinite in the newly added recitation “wherein the catalytic domain of an RNA-editing enzyme is Adenosine Deaminase Acting on RNA 2 (ADAR2) of SEQ ID NO:4 with a E488Q, a V493A, and/or a T490A mutation” in that it is confusing and unclear as to the relationship of “the catalytic domain of an RNA-editing enzyme” and “Adenosine Deaminase Acting on RNA 2 (ADAR2) of SEQ ID NO:4 with a E488Q, a V493A, and/or a T490A mutation”.  While applicants recitation states that the “catalytic domain” is “Adenosine Deaminase Acting on RNA 2 (ADAR2) of SEQ ID NO:4 with a E488Q, a V493A, and/or a T490A mutation”, this is not believed to be accurate and correct.  It is believed that “the RNA-editing enzyme” is “Adenosine Deaminase Acting on RNA 2 (ADAR2) of SEQ ID NO:4 with a E488Q, a V493A, and/or a T490A mutation”, however this is not what the recitation states and for this reason the claim is indefinite.
Appropriate amendment and/or comment is requested.

Claim Rejections - 35 USC § 103

The rejection of claims 20, 27, 28, 30 under 35 U.S.C. 103 as being obvious over McMahon et al. (Cell, Vol 165. No. 3, pp 7420753, March 31 2016) and Kuttan et al. (Proc. Natl. Acad. Sci. USA., Vol 109, No. 48, pp E3295-304, Nov 2012) is withdrawn based on the declaration pursuant to 37 CFR 1.130 removing the reference McMahon et al. as prior art by another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
1/14/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652